Name: Commission Regulation (EC) NoÃ 1172/2007 of 5 October 2007 amending Commission Regulation (EC) NoÃ 1891/2004 of 21 October 2004 laying down provisions for the implementation of Council Regulation (EC) NoÃ 1383/2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  research and intellectual property;  trade policy;  documentation;  criminal law
 Date Published: nan

 6.10.2007 EN Official Journal of the European Union L 261/12 COMMISSION REGULATION (EC) No 1172/2007 of 5 October 2007 amending Commission Regulation (EC) No 1891/2004 of 21 October 2004 laying down provisions for the implementation of Council Regulation (EC) No 1383/2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1383/2003 of 22 July 2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights (1), and in particular Article 20 thereof, Whereas: (1) Regulation (EC) No 1383/2003 provides for action by the customs authorities in respect of goods suspected of infringing certain intellectual property rights. (2) Commission Regulation (EC) No 1891/2004 (2) lays down provisions for the implementation of Regulation (EC) No 1383/2003, in particular as regards the application for action forms. Annexes I and II to that Regulation contain the models showing the required format of such application forms. (3) Annexes I-C and II-C to Regulation (EC) No 1891/2004 contain the list of competent authorities to which applications for national and Community action respectively must be submitted. Article 8 of the Regulation provides that the Commission must publish the list of departments within the customs authority, as referred to in Article 5(2) of Regulation (EC) No 1383/2003, in the C series of the Official Journal of the European Union. As the lists in Annexes I-C and II-C contain information that is subject to change and needs to be regularly updated, it is more appropriate to publish them in the C series of the Official Journal of the European Union. Annexes I-C and II-C to Regulation (EC) No 1891/2004 should therefore be deleted. (4) On 1 January 2007 Bulgaria and Romania acceded to the European Union. Regulation (EC) No 1891/2004 should therefore be adapted to include reference to these countries in the Community application for action form which it contains. (5) The Community application for action form should have been adapted by Commission Regulation (EC) No 1792/2006 of 23 October 2006 adapting certain regulations and decisions in the fields of free movement of goods, freedom of movement of persons, competition policy, agriculture (veterinary and phytosanitary legislation), fisheries, transport policy, taxation, statistics, social policy and employment, environment, customs union and external relations by reason of the accession of Bulgaria and Romania (3), which entered into force on the date of the entry into force of the Treaty of Accession of these countries. (6) In the interests of consistency, the Community application for action form should be adapted from the date of accession of Bulgaria and Romania. (7) Regulation (EC) No 1891/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1891/2004 is hereby amended as follows: 1. In Annex I, in box 2 of the national application for action (AA) form, the words (see Annex l-C for details) are deleted. 2. Annex I-C is deleted. 3. Annex II is replaced by the text in the Annex to this Regulation. 4. In Annex IIA, in the final sentence, the words listed in Annex II-C are deleted. 5. Annex II-C is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. However, Article 1(3) shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 196, 2.8.2003, p. 7. (2) OJ L 328, 30.10.2004, p. 16. (3) OJ L 362, 20.12.2006, p. 1. ANNEX ANNEX II